UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 09-4729


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

CHRISTOPHER    MICHAEL   PARTLOW, a/k/a Chris Partlow, a/k/a
Christopher    Wilson,   a/k/a Chubby Partlow, a/k/a Chubby
Wilson,

                 Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:97-cr-00184-FDW-19)


Submitted:    March 18, 2010                 Decided:   April 1, 2010


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC., Matthew R. Segal, Asheville, North Carolina, Elizabeth A.
Blackwood, Research and Writing Attorney, Charlotte, North
Carolina, for Appellant.       Edward R. Ryan, United States
Attorney, Charlotte, North Carolina, Amy E. Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher      Michael        Partlow     appeals      the     district

court’s order revoking his supervised release and sentencing him

to    fifteen       months’        imprisonment       and       ninety-six      months’

supervised      release.           On   appeal,    Partlow      contends      that     the

district court’s sentence was procedurally unreasonable, as it

was   based    on    two   erroneous         premises:       (1)   that      supervised

release   was    not    punitive        in    nature,     and    (2)   that    lowering

Partlow’s term of supervised release would create an unwarranted

disparity, as such reductions were not available to defendants

who did not violate their supervised release terms.                     We affirm.

              Generally,      we    will     affirm   a   sentence     imposed       after

revocation of supervised release if it is within the applicable

statutory maximum and is not plainly unreasonable.                           See United

States v. Crudup, 461 F.3d 433, 437, 439-40 (4th Cir. 2006).

However, here, after the district court explained the sentence

it intended to impose, it specifically asked counsel whether

they saw any legal reason why the sentence could not be imposed.

Though Partlow’s counsel thus had the opportunity to object to

the district court’s explanation of the basis for its proposed

sentence, they failed to do so.                  Accordingly, our review is for

plain error.        Fed. R. Crim. P. 52(b); United States v. White,

405 F.3d 208, 215 (4th Cir. 2005).                    To establish plain error,



                                             2
Partlow must show that:            (i) an error occurred; (ii) the error

is plain; and (iii) the error affected his substantial rights.

See United States v. Smith, 441 F.3d 254, 271 (4th Cir. 2006).

An error affects substantial rights if it was so prejudicial as

to affect the outcome of the proceedings.                      United States v.

McClung, 483 F.3d 273, 276 (4th Cir. 2007).                  Even if Partlow can

establish plain error, however, correction of the error remains

within our discretion and should not be exercised unless the

error    seriously    affects       the    fairness,      integrity,       or     public

reputation of judicial proceedings.               Id.

            Here, we find that Partlow’s first assignment of error

is without merit.          Though Partlow contends that the district

court    mistakenly    believed      that      supervised    release       was    not    a

punishment, this contention is belied by the record.                            Instead,

the district court correctly recognized that supervised release

had both punitive and rehabilitative aspects, and was therefore

not     wholly   punitive     in    the     manner      described     by    Partlow’s

counsel.         Indeed,    the     district      court’s     notation           of   the

“transitional”     purposes       behind    supervised      release    mirrors        the

congressional intent previously recognized by the Supreme Court:

“Congress intended supervised release to assist individuals in

their transition to community life.               Supervised release fulfills

rehabilitative        ends,        distinct       from      those      served           by



                                           3
incarceration.”          United       States      v.    Johnson,      529    U.S.       53,   59

(2000).       Accordingly,        the        district        court     did       not     commit

procedural       error    in     noting       the      rehabilitative            aspects      of

supervised release.

            Partlow next contends that the district court erred in

noting     that     it      sought      to        avoid      unwarranted           sentencing

disparities       that   might     arise       if      it    changed       the     supervised

release terms for violators, while those individuals who did not

violate were forced to serve the full length of their term.

Partlow argues that, as the district court failed to recognize

that an individual under a term of supervised release may seek a

reduction    in    his   term     after       the      expiration      of    one       year   of

supervised       release,      this     misstatement          of     the     law       rendered

Partlow’s sentence procedurally unreasonable.

            However,      even    if    the       district     court       did     not    fully

account    for    applicable      supervised           release       law    in     evaluating

Partlow’s argument, Partlow fails to demonstrate that any error

affected    his    substantial        rights.          The    district       court       listed

numerous reasons for imposing the sentence it did, including the

nature of the crimes committed, the need for deterrence, and the

need to protect the public.               Accordingly, because Partlow fails

to demonstrate that his substantial rights were affected by this

alleged error, we find his argument unavailing.



                                              4
            Therefore,   we    affirm       the   judgment    of    the    district

court.     We dispense with oral argument because the facts and

legal    contentions   are    adequately      expressed      in    the    materials

before   the   court   and    argument      would   not   aid     the    decisional

process.

                                                                           AFFIRMED




                                        5